As filed on May 4, 2011Registration No. 333-155428 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 4 TO FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES REDWOOD MORTGAGE INVESTORS IX, LLC (Exact name of registrant as specified in governing instruments) 900 Veterans Blvd., Suite 500, Redwood City, California 94063(650) 365-5341 (Address and telephone number of registrant’s principal executive offices) Michael R. Burwell 900 Veterans Blvd., Suite 500, Redwood City, California 94063(650) 365-5341 (Name, address and telephone number of agent for service) Copies to: Stephen J. Schrader, Esq. Baker & McKenzie LLP Two Embarcadero Center, 11th Floor San Francisco, CA94111-3802 Approximate date of commencement of proposed sale to the public:as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. [X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If delivery of this prospectus is expected to be made pursuant to Rule 434, check the following box.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. This Post-Effective Amendment No. 4 consists of the following: 1. Supplement No. 5 dated May 4, 2011, included herewith, which will be delivered as an unattached document along with the Prospectus.Supplement No. 5 supersedes and replaces Supplement No. 4, dated January 31, 2011 and all other prior supplements to the Prospectus. 2. The Registrant’s Prospectus dated June 8, 2009, previously filed pursuant to Rule 424(b)(3) and refiled herewith; 3. Part II to this Post-Effective Amendment No. 4, included herewith; and 4.Signatures, included herewith. SUPPLEMENT NO. 5 DATED MAY 4, 2011 TO THE PROSPECTUS DATED JUNE 8, 2009 REDWOOD MORTGAGE INVESTORS IX, LLC This Supplement No. 5 updates, modifies or supersedes certain information contained in the prospectus, dated June 8, 2009, of Redwood Mortgage Investors IX, LLC, a Delaware limited liability company.Important additional information regarding the company and the risks involved in investing in the company are contained in the prospectus. You should carefully read this Supplement No.5 in conjunction with the prospectus. This Supplement No. 5 supersedes and replaces Supplement No. 4 and all other prior supplements to the Prospectus. Unless otherwise defined in this supplement, all capitalized terms used have the meanings given them in the prospectus. The purpose of this supplement is to describe, among other things, the following: · updated summary of our activities · the status of our offering of units · additional suitability standards applicable to investors in Alabama, Michigan, Ohio and Oregon · updated disclosure regarding certain risk factors associated with investing in the units · updated discussion of current economic trends affecting our business · supplemental information regarding our reserve liquidity fund · supplemental information in the “Management” section · updated information in the “Expert” section · incorporation of certain documents by reference · updated financial statements · revised subscription agreement · the amendment and restatement of our operating agreement There is a high degree of risk associated with investing in the units.See “Risk Factors” beginning on page 18 of the prospectus and page 3 of this supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the prospectus or this supplement is truthful or complete.Any representation to the contrary is a criminal offense. 1.Summary of Company Activities We are engaged in business as a mortgage lender.We make loans secured primarily by first and second deeds of trust on residential, investment or commercial property in California.Loans are arranged and serviced by Redwood Mortgage Corp. We commenced active operations in October 2009, following our acceptance of subscriptions for the minimum offering amount of $1,000,000 on October 6, 2009. Upon the admission of additional members, we refunded to our initial member, Gymno Corporation, its $10,000 capital contribution and Gymno Corporation was withdrawn as the initial member. As of March 31, 2011, we had funded twenty three loans, totaling approximately $7,524,000. All of these loans are secured by properties located in California.The amount of loans the company funds or acquires will depend upon the number of units sold in the offering and the resulting amount of the net proceeds available for investment in loans. See “Management Discussion and Analysis of Financial Condition and Results of Operations” beginning on page 36 of our most recent Form 10-K for the year ended December 31, 2010 which is incorporated by reference herein.See “Incorporation of Certain Information by Reference” on page 9 of this supplement. 2.Status of the Offering We commenced the initial public offering of our units on June 8, 2009. Until subscriptions for at least 1,000,000 units ($1,000,000) in the primary offering were received and accepted by us, all subscription payments were placed in an account held by the escrow agent, California Bank & Trust, in trust for the benefit of subscribers. On October 6, 2009, we accepted subscriptions for, and held an initial closing on the sale of, 1,013,204 units in the primary offering and the escrow agent released subscription proceeds in the amount of $1,013,204. 1 As of March 31, 2011, we had sold approximately 8,088,000 units in the offering, for gross offering proceeds of $8,088,000 including 88,000 units issued under our distribution reinvestment plan and 109,000 units from premiums paid by Redwood Mortgage Corp. 3.Investor Suitability Standards The section entitled “INVESTOR SUITABILITY STANDARDS—Minimum Suitability Standards” beginning on page 1 of the prospectus is hereby amended and restated in its entirety as follows: Minimum Suitability Standards We have established a minimum suitability standard which requires that you have either: ·a net worth (exclusive of home, furnishings and automobiles) of at least $70,000 plus an annual gross income of at least $70,000;or ·irrespective of annual gross income, a net worth of $250,000 (determined with the same exclusions). In the case of sales to fiduciary accounts, such conditions must be met by the fiduciary, by the fiduciary account or by the donor who directly and indirectly supplied the funds for the purchase of units. We have established these standards because the purchase of units is an illiquid investment.You will be required to represent to us that: ·you comply with the applicable standards; or ·you are purchasing in a fiduciary capacity for a person meeting such standards; or ·the standards are met by a donor who directly or indirectly supplies the funds for the purchase of units. Several states have established suitability requirements that are more stringent than the standards that we have established and described above.Units will be sold only to investors in these states who meet the special suitability standards set forth below. Alabama – In addition to our standard suitability standards, investors in Alabama must have a liquid net worth of at least ten times their investment in our units and any other similar investments (exclusive of such investor’s home, furnishings and automobiles). California – Investors in California must have (exclusive of such investor’s home, furnishings and automobiles) (a) a gross annual income of not less than $65,000 and a liquid net worth of not less than $250,000, or (b) a liquid net worth of at least $500,000.In addition, investors in California must have an individual net worth of at least ten times their investment in our units (exclusive of such investor’s home, furnishings and automobiles). Michigan – In addition to our standard suitability standards, an investment in our units, together with any investment in our affiliates, by a Michigan investor may not exceed 10% of the liquid net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. 2 Ohio – Investors in Ohio must have (exclusive of such investor’s home, furnishings and automobiles) (a) an annual gross income of at least $70,000 and a net worth of at least $100,000, or (b) irrespective of annual gross income, a net worth of at least $250,000. In addition, an investment in our units, together with any investment in our affiliates, by an Ohio investor may not exceed 2% of the liquid net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. Oregon – In addition to our standard suitability standards, investors in Oregon must have a net worth (exclusive of such investor’s home, furnishings and automobiles) of at least $250,000. In addition, an investment in our units, together with any investment in our affiliates, by an Oregon investor may not exceed 10% of the net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. Our managers and each person selling units on our behalf, including the participating broker-dealers, will make every reasonable effort to determine that each prospective investor complies with the investor suitability standards.We will not accept subscriptions from you if you are unable to represent in your subscription agreement that you meet such standards. Under the laws of certain states, transferees may be required to comply with the suitability standards set forth herein as a condition to substitution as a member in the limited liability company.We will require certain assurances that such standards are met before agreeing to any transfer of the units. You should only purchase units if you have adequate financial means, desire a relatively long term investment, and do not anticipate any need for immediate liquidity. 4.Risk Factors The risk factor entitled “The Reduction in Availability of Mortgage Lending and the Volatility and Reduction in Liquidity in the Financial Markets May Adversely Affect Our Results” on page 28 of the prospectus is hereby amended and restated in its entirety as follows: The Reduction in Availability of Mortgage Lending and the Volatility and Reduction in Liquidity in the Financial Markets May Adversely Affect Our Results In recent years, the mortgage lending industry has experienced significant instability. Due to factors such as defaults on subprime loans and the resulting decline in the market value of such loans, lenders, investors and regulators have questioned the adequacy of lending standards and other credit requirements for mortgage loans in recent years. Deterioration in credit quality among subprime and other nonconforming loans has caused substantially all lenders to eliminate subprime mortgages and most other non-conforming loans.Fewer loan options, stricter loan qualifications and other limitations or restrictions on the availability of those types of financings make it more difficult for some borrowers to finance the purchase of new and existing homes. These factors have reduced the affordability of homes and the pool of qualified homebuyers and made it more difficult to sell to first time and first time move-up buyers which have long made up a substantial part of the affordable housing market. These reductions in demand would increase the likelihood of defaults on our loans and, consequently, reduce our ability to pay distributions to our shareholders, and the duration and severity of the effects remain uncertain. The following new risk factor entitled “Prior Public Mortgage Programs With Similar Investment Objectives Sponsored By Our Managers Are Experiencing Declines in Cash Flows” is hereby inserted on page 28 of the prospectus (as the second risk factor on such page): 3 Prior Public Mortgage Programs With Similar Investment Objectives Sponsored By Our Managers are Experiencing Declines in Cash Flows Due to recent declines in real estate values and limited availability of credit in the current financial markets, and the resulting reduction in demand for real estate acquisition, many existing borrowers are experiencing difficulties in refinancing their loans or selling their properties to repay debt obligations. As a result, many mortgage lenders, including Redwood Mortgage Investors VII (“RMI VII”) and Redwood Mortgage Investors VIII (“RMI VIII”), prior public mortgage programs sponsored by our managers, have been experiencing declines in cash flows from reduced loan payoffs, increased loan delinquencies, and increased needs for cash reserves. The investment objectives and strategy of these prior programs are substantially similar to ours.Like us, they make loans primarily secured by first and second deeds of trust on California real estate, including residential, commercial and multifamily properties, as well as land. From time to time, loan originations in one sector or property type become more active due to prevailing market conditions.As a result, in recent years RMI VIII’s portfolio has become more heavily weighted in residential condominiums and condominium complexes than in other property types. Recovery of the condominium sector of the real estate market is generally expected to lag behind the single-family residential market. Availability of financing for condominium properties has been, and will likely continue to be, severely constricted and difficult to obtain. Faced with an increasing number of borrowers that are unable to meet their repayment obligations over the past year, RMI VIII has entered into an increasing number of workout agreements and filed a greater number of default notices than in the past. A workout agreement allows the borrower to extend the maturity date of the balloon payment and/or allows the borrower to make current monthly payments while deferring for periods of time, past due payments, or allows time to pay the loan in full. By deferring maturity dates of balloon payments or deferring past due payments, however, workout agreements may adversely affect the lender’s cash flow. A foreclosure may result in RMI VIII becoming the owner of the real estate which originally secured the loan. Given the current economic environment, it is anticipated that RMI VIII will acquire more real estate through foreclosures than it has historically.RMI VIII may choose to hold many of the properties it forecloses upon for periods of time rather than immediately selling the properties, particularly where the property has the potential to generate rental income or the value of the property can be enhanced through improvements.In the interim, this will result in RMI VIII being a holder of both debt and equity on California real estate and will require RMI VIII to expend time, effort and resources toward the management of such properties. In response to the above conditions and in an effort to preserve cash for partnership operations in the current economic environment, in March 2009, RMI VIII, suspended payments to withdrawing partners until further notice and has since significantly reduced the amount of distributions made to investors. Redwood Mortgage Investors VIII is unable to predict when suspension of liquidations will be lifted or the payment of distributions will increase, as it will depend on general economic and capital market conditions and recovery of the real estate market.RMI VIII will continue to be affected by these forces until such time as economic conditions improve or stabilize.In addition, due to declines in residential real estate values, RMI VIII has increased provisions for loan losses, and in the third and fourth quarters of 2010, provided non-cash reserves to recognize the decline in the estimated market value of the collateral securing the loans, as required byGAAP. 4 This resulted in downward capital account adjustments for all accounts in RMI VIII. As of October 18, 2010, RMI VIII and the banks entered into an amended and restated loan agreement. The significant terms and conditions in the amended loan agreement include:1) an extended maturity date of June 30, 2012; with continuing scheduled pay downs of the loan amount to maturity; 2) an interest rate of prime plus 1.5% subject to a floor of 5.0%; 3) an annual facility fee (payable quarterly) of 0.5%; 4) required remittance to the banks of 70% of net proceeds from the sale or refinance of REO and/or net proceeds from loan payoffs in excess of $5 million; 5) required remittance of cash balances in excess of $12 million; 6) restrictions on use of cash including no new loans with the exception of refinance of existing loans, no expenditures in the ordinary course of business to preserve, maintain, repair, or operate property in excess of $1 million without prior written consent (subject to exclusions for funds set aside for REO projects and servicing of senior liens designated in the loan agreement), limitations on distributions to electing limited partners of an amount not to exceed a distribution rate of 2.1%; 7) a collateral covenant, and 8) a financial covenant. We may experience declines in cash flow and increases in loan delinquencies similar to that experienced by other mortgage lenders, such as RMI VIII. See “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION – Recent Economic Trends Affecting Our Business” in this Supplement and “PRIOR PERFORMANCE SUMMARY – Liquidity Events; Major Adverse Developments” on pages 57 - 58 of the prospectus. The risk factor entitled “Our Managers Will Make Only a Limited Cash Contribution To Us and We Will Initially Be Thinly Capitalized” on page 31 of the prospectus is hereby moved to page 29 of the prospectus (as the second risk factor under the section entitled “RISK FACTORS—Investment Risks”) and amended and restated in its entirety as follows: Our Managers Will Make Only a Limited Cash Contribution to Us and We Will Initially be Thinly Capitalized In connection with our formation, one of our managers, Gymno Corporation, made a cash capital contribution to us of $10,000.Upon the admission of members pursuant to this offering, we promptly refunded the $10,000 capital contribution to Gymno Corporation, upon which it was withdrawn as our initial member.Accordingly, we had an initial capitalization of only $10,000 and consequently will be dependent on our managers for the payment of our organizational and offering expenses until sufficient proceeds are raised in this offering.However, there can be no assurance that our managers will have sufficient funds to financially support us. Given the limited obligation of our managers to make initial and ongoing cash contributions to the company, our ability to adequately capitalize the company will be dependent on our ability to obtain sufficient cash contributions from outside investors in this offering. There is no assurance that we will be able to raise sufficient proceeds in this offering to adequately capitalize the company and to implement our investment strategy or achieve our investment objective. The risk factors entitled “You Must Rely on Our Managers for Management Decisions; You Will Have No Control Over Our Operations” on page 32 of the prospectus, “Because We Do Not Have Independent Directors, Members May Have Less Protection Against Affiliated Transactions and Conflicts of Interests” on page 33 of the prospectus, and “Because We Do Not Have an Audit or Compensation Committee, Members Will Have To Rely On Our Managers, Who Are Not Independent, To Perform These Functions” on page 33 of the prospectus, are each hereby moved to page 30 of the prospectus and inserted immediately following the risk factor entitled “There is No Assurance You Will Receive Cash Distributions”. 5 The following new risk factor entitled “We Will Rely on Independent Broker-Dealers to Sell Units in this Offering” is hereby inserted on page 36 of the prospectus (as the final risk factor under the section entitled “RISK FACTORS – Investment Risks”): We Will Rely on Independent Broker-Dealers to Sell Units in This Offering We are offering the units through selected broker-dealers who are members of FINRA. None of the broker-dealers participating in this offering will be affiliated with our sponsors or our managers.Because we do not have a captive or affiliated broker-dealer that will be exclusively or primarily focused on selling our units, our ability to successfully complete this offering will depend, in large part, on our ability to develop and maintain relationships with a sufficient number of unaffiliated participating broker-dealers. These broker-dealers are engaged in the sale of various securities and investment products beyond those offered by us, including those of competing mortgage programs.In the event we are unable to enter into selling agreements with a sufficient number of qualified participating broker-dealers, or if those participating broker-dealers engaged by us fail to devote sufficient time and attention to the marketing of our units, we may be unable to raise a sufficient amount of funds in this offering as may be necessary to enable us to be successful. 5.Updated Discussion of Current Economic Trends Affecting Our Business The majority of the property the partnership owns and property securing the partnership’s loans is located in the nine San Francisco Bay Area counties and the Los Angeles metropolitan area. As a result, the health of the California economy, the California real estate market and the credit markets is of primary concern. All in all the credit markets are tight with the exception of financing for stabilized multi-family properties, and may not loosen up any time soon.Credit markets may have changed forever from what they were just a few years ago. After emerging from the longest and deepest post-World War II recession, the California economy, and the US economy as a whole, continued to struggle throughout 2010. Some economic indicators improved while others remained at historic lows or continued to decline.In the United States, real GDP rose 2.8 percent in 2010, after having fallen 2.6 percent in 2009. The GDP increase was largely attributed to increases in net exports, consumer spending, nonresidential fixed investment, and inventory investment. Consumer spending (i.e. personal consumption) represented over 70 percent of GDP, and rose almost across the board in the third and fourth quarters of 2010. Despite the GDP growth, activity in the credit markets continues for the most part to be greatly curtailed and the de-leveraging of consumers, financial institutions and commercial businesses continues. Financial institutions, in response to the difficult economic times and an excess of real estate secured loans on their books, have increased underwriting standards and eliminated lending to perceived risky industries in their efforts to shore up balance sheets and credit quality.Historically, the real estate industry has relied upon a ready supply of capital in the form of loans. These funds generally came from government sponsored agencies such as Fannie Mae, Freddie Mac, FHA, jumbo loan securitizations, as well as commercial lending institutions of many types holding loans for their own accounts. The new reality is that the credit market has changed and may not recover in the near term. There is discussion that Fannie Mae and Freddie Mac the largest suppliers of credit for residential properties may be wound down. Without willing holders of jumbo loans, a necessity for California residential real estate owners, California high value residential properties would face difficult transaction options; making high value California properties harder to finance and sell. With the credit market remaining extremely constricted, obtaining mortgage loans is difficult for many potential borrowers. This is evidenced in many areas by the number of all cash real estate transactions taking place. In California, cash buyers purchased 27.8 percent of all homes sold in 2010, up from the previous annual peak of 26.0 percent in 2009. Over the past decade, cash buyers purchased a monthly average of 13.9 percent of the homes sold in California. However, since the credit crisis began in 2008, cash buyers have represented over 20 percent of buyers.Stabilized multi-family properties are one of the current bright spots in the lending arena. These properties because of their relatively predictable cash flows and expenses are garnering much attention from lenders in the market to make loans. The partnership has in recent years foreclosed upon many condominium projects and can leverage these multifamily properties at attractive rates and terms that exist today.The financing that is available to this property type has allowed multi-family properties to recently begin increasing in value as demand from buyers has increased for multi family housing projects. 6 The national discussion centered on jobs in 2010, as unemployment rose in the United States from 9.3 percent in 2009 to 9.6 percent in 2010, the highest level since 1983. At the same time, unemployment rose in California to its highest level since records began in 1976. In December 2010, the state posted a 12.5 percent unemployment rate, up from 12.2 percent in December 2009. The Bay Area fared better than the state as a whole, with unemployment falling in the Silicon Valley from 11.5 percent in December 2009 to 10.7 percent in 2010 and in the San Francisco-Oakland region from 10.2 percent in December 2009 to 9.9 percent in 2010. Overall, the rapid rise in unemployment caused significant worker concerns regarding job security and lowered confidence in their own financial circumstances. Spending on new homes, upgrades to larger homes and upgrades to existing housing are all highly dependent upon consumer sentiment and financial circumstances. Until unemployment drops considerably or returns to more normal levels, residential real estate values and a more normal real estate market will be hard pressed to emerge and begin a solid recovery. Consumers remained pessimistic in 2010. The Consumer Confidence Index is a measure of consumers’ optimism about the state of the economy. Consumer confidence is normally high when the unemployment rate is low and GDP growth is high. It is also true that consumers are more likely to spend when confidence is high. The Index is benchmarked at 100, meaning at that level the consumer is neither optimistic nor pessimistic. At the start of 2008, consumer confidence index was at 87.3. By December 2008, the index dropped to 38.6 before hitting a record low in February 2009 at 25.3. Confidence has since rebounded slightly and has ranged from the mid to upper 40s to mid 50s for much of 2009 and 2010. In 2010 consumer confidence peaked at 62.7, a level not seen since early 2008, but fell to the high 40s and low 50s for the remainder of the year. The real estate market that occupied center stage throughout the Great Recession, became less of a focal point as the central topic shifted to jobs in 2010. Nevertheless, the struggles in the US and California real estate market remain critical to the nation’s recovery and the health of the partnership. Residential real estate investment fluctuated wildly in 2010, but declined overall by 10.3 percent year over year. Investment in nonresidential (commercial) structures declined steadily throughout the year, ending down 51.2 percent year over year. According to Cushman & Wakefield, in the Silicon Valley strong leasing activity reduced the current overall office vacancy rate from 22.2 percent at the close of 2009 to of 21.3 percent at the end of 2010. While this is a move in the positive direction of lower vacancy it certainly does not indicate significant absorption. Until job growth resumes, much of the office space constructed since 2008 will remain vacant, rental rates will remain steady and tenant demand for new space will remain weak. The San Francisco office market showed some signs of stabilization in 2010, but job growth remains key for improvement in this market as well. Some migration in the tech sector from Silicon Valley to San Francisco helped drive leasing activity, but overall vacancy still increased from 14.8 percent at the end of 2009 to 15.2 percent at the end of 2010. Perhaps closer to the consumer’s heart, national median home prices and sales volumes were both down from their 2009 levels. In 2010, median home prices fell 0.6 percent and sales volumes dropped 19.5 percent. The share of sales classified as distressed sales (e.g. bank-owned, short sales, etc) also rose to 28 percent in 2010, up from 27 percent in 2009 and 20 percent in 2008. In addition, CoreLogic released data showing that 11.1 million (23.1 percent) of all residential properties with a mortgage were in negative equity at the end of the fourth quarter of 2010, up from 10.8 million (22.5 percent) the previous quarter. Negative equity means that the borrower owes more than the value of the property. An additional 2.4 million borrowers had less than five percent equity, referred to as near-negative equity, in the fourth quarter. Together, negative equity and near-negative equity mortgages accounted for 27.9 percent of all residential properties with a mortgage nationwide. The borrowers that have mortgages larger than the value of their homes are in a difficult position along with their lenders. If the borrowers have difficulty making their payments and they are forced to sell their property they will not be able to generate sufficient proceeds from a sale to payoff their lenders unless they have sufficient cash assets that they choose to pay to the lender. Alternatively, they can let the lender take the property in satisfaction of their debt.In these cases the home owner loses their home and the lender loses a portion of their debtif they choose to sell the acquired property in the near term. Additionally, borrowers with negative equity will find most lenders unwilling to provide new or lower cost financing as there will be inadequate equity to provide a cushion should a borrower default upon their mortgage. This leaves borrowers with negative equity locked into their properties and bound to their existing lender for the foreseeable future. At the state level, California median home prices fell 3.8 percent year over year to $254,000 in 2010 and sales volumes were down 11.7 percent year over year. On a positive note, in the fourth quarter of 2010 foreclosures dropped again in California to the lowest level in more than three years, down 17.5 percent from the fourth quarter 2009 and the lowest level since the second quarter of 2007. However, at the end of 2010, 31.8 percent of properties with a mortgage outstanding were reported as having negative equity, with an additional 4.5 percent having near negative equity. In other words, over a third of mortgages in California were “underwater.” The unsold inventory index is an indicator of house prices; when supply falls below seven months, it usually leads to price appreciation. The unsold inventory index has ranged from 4.6 and 6.6 months, a possible indication of the beginning of stability in the California housing market. 7 In San Francisco and the Silicon Valley, sales prices are up from 2009 but price growth is slowing. Median prices were up 1.3 percent in San Francisco and 1.0 percent in Silicon Valley for 2010. Sales growth in both regions continues to be weak as well, down 11.7 percent year over year in both regions as of year-end 2010. It appears that in the highly desirable San Francisco Bay area that the bottom of this real estate cycle has been reached or will soon be reached. If so, this would be an opportune time to lend in this selected region as competition from other lenders would likely be reduced and prudent lending with high protective equity would provide excellent collateral coverage for loans made at this time. However, calling the bottom of this market remains subject to significant uncertainties. In the Los Angeles Area, December 2010 sales volumes were up 20.5 percent from November, but down 12.5 percent from December 2009. The December 2010 home sales figure was the lowest for that month since December 2007, and the second-lowest since 1995. The median price was $290,000 in December 2010, up 1.0 percent from November 2010, and up 0.3 percent from in December 2009. Mortgage rates are also an important factor in the health of the real estate market. The cost of carrying a mortgage factors into the affordability of real estate, with lower rates making real estate more affordable. Throughout 2010 rates on a 30-year fixed mortgage remained relatively low, ranging from a high of 5.10 percent (with 0.7 points) in April to a low of 4.23 percent (with 0.8 points) in October. However, even with low rates, credit remains difficult to obtain for many borrowers. Until credit becomes more available, meaningful improvement in the real estate market will likely be stifled. Overall, there are signs that economic conditions are improving. Unemployment has remained high but is not generally rising. Home prices fell on average but not nearly by the magnitudes in preceding years. Interest rates are remaining low and consumer sentiment while low is improving. The end of recessions and periods of home price depreciation is often one of the most opportune times to make loans. Borrowers that qualify for a mortgage, particularly under stringent underwriting guidelines are often the highest performing groups of borrowers in the long run. There is less competition from other lenders as they are still sitting on the sidelines. With well collateralized loans, low loan-to-value lenders should avoid the dangers of lending into a bubble market and face limited exposure to further real estate value declines. The company views the current economic conditions as a desirable period in which to continue to grow its lending operations. Competition for loans should be limited and excellent lending opportunities will exist for those active lenders. The company can be selective in the loan opportunities that it will entertain, which, should help the company achieve its goal of a strong, profitable portfolio. 6.Supplemental Information Regarding Reserve Liquidity Fund Footnote (5) to the table in the “USE OF PROCEEDS” section on page 41 of the prospectus is hereby amended and restated in its entirety as follows: We anticipate maintaining an average balance of a reserve liquidity (i.e., working capital reserve) fund equal to the lesser of 2% of the gross proceeds of the offering and 2% of our capital originally committed to investment in mortgages, for the purpose of covering our unexpected cash needs, including carrying costs, operating expenses and other obligations. Such reserve funds will not be used for the purpose of making distribution or redemption payments to members. 7.Supplemental Information in “MANAGEMENT” Section The second sentence of the second paragraph under the section entitled “MANAGEMENT—General” on page 58 of the prospectus is hereby amended to add the words “and their affiliates” after the word “managers.” As amended, the sentence shall read in its entirety as follows: “The managers and their affiliates are not entitled to receive real estate brokerage commissions, property management fees or insurance services fees.” In addition, the section entitled “MANAGEMENT—Affiliates of Our Managers” on page 59 of the prospectus is hereby amended and restated in its entirety as follows: Affiliates of Our Managers The Redwood Group, Ltd.The Redwood Group, Ltd., a California corporation, is a diversified financial services company specializing in various aspects of the mortgage lending and investment business. Its various subsidiaries have arranged over $1 billion dollars in loans secured in whole or in part by first, second and third deeds of trust.Its subsidiaries include Redwood Mortgage Corp. and A & B Financial Services, Inc. Michael R Burwell has a controlling interest through individual stock ownership and trusts in The Redwood Group, Ltd. 8 Michael R. Burwell.Michael R. Burwell, age 54, President, Director, Chief Financial Officer, Redwood Mortgage Corp. (1979-present); Director, Secretary and Treasurer A & B Financial Services, Inc. (1980-present); President, Director, Chief Financial Officer and Secretary of Gymno Corporation (1986-present); President, Director, Secretary and Treasurer of The Redwood Group, Ltd. (1979-present); past member of Board of Trustees and Treasurer, Mortgage Brokers Institute (1984-1986). Mr. Burwell is licensed as a real estate sales person.Mr. Burwell was a general partner of each of the RMI, RMI II and RMI III.Mr. Burwell is a general partner of each of RMI IV, RMI V, RMI VI, RMI VII and RMI VIII.Mr. Burwell attended the University of California, at Davis from 1975-1979. Theodore J. Fischer. Theodore J. Fischer, age 60, Director and Vice President of Redwood Mortgage Corp. (1980-present); licensed real estate broker (1979-present); Assistant Vice President, Western Title Insurance Co. (1977-1980); Business Development representative, Transamerica Title Insurance Co. (1976-1977). Mr. Fischer attended San Jose State University from 1970-1974. Diana B. Mandarino.Diana B. Mandarino, age 64, Director and Executive Vice President of Redwood Mortgage Corp. (2001-present), Director of Sales and Marketing, Redwood Mortgage Investors (1995-present), Sr. Vice President, Rancon Securities Corp. (1982-1995), Marketing and Sales Assistant, Belmont Reid & Co. Investment Group, (1977-1982); Member and past President of Financial Planning Association, Silicon Valley Chapter. Ms. Mandarino attended Foothill Community College from 1965-1967. 8.Experts The section entitled “EXPERTS” on page 109 of the prospectus is hereby amended and restated in its entirety as follows: The financial statements of Redwood Mortgage Investors IX, LLC as of and for the years December 31, 2010 and 2009, the balance sheet at December 31, 2010 of Gymno Corporation, and the balance sheet at September 30, 2010 of Redwood Mortgage Corp. all included in this supplement have been audited by Armanino McKenna LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein and have been included herein in reliance on such reports and the authority of such firm as experts in accounting and auditing. 9.Incorporation of Certain Information by Reference We have elected to “incorporate by reference” certain information into this prospectus supplement. By incorporating by reference, we are disclosing important information to you by referring you to documents we have filed separately with the SEC.The information incorporated by reference is deemed to be part of this prospectus, except for information incorporated by reference that is superseded by information contained in this prospectus supplement. You may read and copy any document we have electronically filed with the SEC at the SEC’s public reference room in Washington, D.C. at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information about the operation of the public reference room. In addition, any document we have electronically filed with the SEC is available at no cost to the public over the Internet at the SEC’s website at www.sec.gov. The following documents filed with the SEC are incorporated by reference in this prospectus, except for any document or portion thereof deemed to be “furnished” and not filed in accordance with SEC rules. ·Annual Report on Form 10-K for the year ended December 31, 2010 filed with the SEC on March 31, 2011 We will provide to each person to whom this prospectus supplement is delivered a copy of any or all of the information that we have incorporated by reference into this prospectus supplement but not delivered with this prospectus supplement. To receive a free copy of any of the reports or documents incorporated by reference in this prospectus supplement, other than exhibits, unless otherwise specifically incorporated by reference in those documents, write or call us at 900 Veterans Blvd.,.Suite 500, Redwood City, California 94063, (650) 365-5341 or (800) 659-6593. The information relating to us contained in this prospectus supplement does not purport to be comprehensive and should be read together with the information contained in the document incorporated or deemed to be incorporated by reference in this prospectus supplement. 9 10.Amended Operating Agreement Our operating agreement attached as Exhibit A to our prospectus has been amended to correct certain ambiguities and modify certain provisions, as required by state securities administrators, which modifications are deemed by such administrators to be for the benefit or protection of the members. Attached to this supplement is the Second Amended and Restated Limited Liability Company Operating Agreement, which amends and restates in its entirety the operating agreement attached as Exhibit A to the prospectus. 11.Subscription Agreement Attached to this supplement is a revised form of subscription agreement (Exhibit B to the prospectus) for use by investors when subscribing to purchase our units. We have modified the subscription agreement to reflect our receipt of the minimum of $1,000,000 units ($1,000,000) in the primary offering. 10 INDEX TO FINANCIAL STATEMENTS 1. Redwood Mortgage Investors IX, LLC: Report of Independent Registered Public Accounting Firm Financial Statements, as of and for the year ended December 31, 2010 and 2009 and Notes Thereto 2. Gymno Corporation: Independent Auditrs' Report Balance Sheet, as of December 31, 2010 and Notes Thereto 3. Redwood Mortgage Corp.: Independent Auditors' Report Balance Sheet, as of September 30, 2010 and Notes Thereto Balance Sheet (unaudited), as of December 31, 2010 and Notes Thereto 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members Redwood Mortgage Investors IX Redwood City, California We have audited the accompanying balance sheets of Redwood Mortgage Investors IX (a Delaware limited liability company) as of December 31, 2009 and the related statement of operations, changes in members’ capital and cash flows in the year ended December 31, 2009. These financial statements are the responsibility of Redwood Mortgage Investors IX’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. Redwood Mortgage Investors IX is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Redwood Mortgage Investors IX’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Redwood Mortgage Investors IX as of December 31, 2009 and the results of its operations and its cash flows for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. Schedules II and IV are presented for purposes of additional analysis and are not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ ARMANINO McKENNA LLP ARMANINO McKENNA LLP San Francisco, California March 30, 2011 12 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Balance Sheets December 31, 2010 and 2009 ASSETS Cash and cash equivalents $ $ Loans Secured by deeds of trust Principal Accrued interest Total loans Receivable from affiliate Loan administration fees, net Total assets $ $ LIABILITIES AND CAPITAL Liabilities Accounts payable $ $ — Payable to affiliate Total liabilities Investors in applicant status Capital Members’ capital Members’ capital, subject to redemption, net of unallocated syndication costs of $263,865 and $58,447 for 2010 and 2009, respectively; and net of formation loan receivable of $487,674 and $132,680 for 2010 and 2009, respectively Managing members’ capital, net of unallocated syndication costs of $2,665 and $590 for 2010 and 2009, respectively Total members’ capital Total liabilities and members’ capital $ $ The accompanying notes are an integral part of these financial statements. 13 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Statements of Income For the Year Ended December 31, 2010 and 2009 Revenues Interest income Interest on loans $ $ Imputed interest on formation loan — Other interest Total interest income Interest expense Amortization of discount on imputed interest — Total interest expense — Net interest income Late fees — Other Total revenues, net Provision for loan losses — — Operating expenses Mortgage servicing fees Asset management fees — Costs through RMC — Professional services — Other Total operating expenses Net income (loss) $ $ Net income (loss) Managers (1%) $ $ Members (99%) $ $ Net income (loss) per $1,000 invested by members for entire period $ 52 $ 16 The accompanying notes are an integral part of these financial statements. 14 REDWOOD MORTGAGE INVESTORS IX, LLC (A Delaware Limited Liability Company) Statements of Changes in Members’ Capital For the Year Ended December 31, 2010 and 2009 Members Investors In Capital Unallocated Formation Total Applicant Account Syndication Loan, Members’ Status Members Costs Gross Capital Balances at December 31, 2008 $
